Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 32 Certification Pursuant to 18 U.S.C. Section 1350, as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 In connection with the Annual Report of Quuibus Technology, Inc. (the "Company") on Form 10-KSB for the period ended July 31, 2008 as filed with the Securities and Exchange Commission on the date hereof (the "Report"), I, Hossein Khakbaz Mohseni, Chief Executive and Financial Officer of the Company, certify pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: (1) the Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: October 29, 2008 By: Hossein Khakbaz Mohseni Hossein Khakbaz Mohseni Chief Executive and Chief Financial Officer A signed original of this written statement required by Section 906 has been provided to Quuibus Technology, Inc. and will be retained by Quuibus Technology, Inc. and furnished to the Securities and Exchange Commission or its staff upon request.
